         Case 2:17-cv-04540-WB Document 250 Filed 08/27/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


 COMMONWEALTH OF PENNSYLVANIA and
 STATE OF NEW JERSEY,

                               Plaintiffs,

                       v.

 DONALD J. TRUMP, in his official capacity as
 President of the United States; ALEX M. AZAR II, in
 his official capacity as Secretary of Health and Human
 Services; UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES; STEVEN T.                        No. 2:17-cv-04540-WB
 MNUCHIN, in his official capacity as Secretary of the
 Treasury; UNITED STATES DEPARTMENT OF THE
 TREASURY; RENE ALEXANDER ACOSTA, in his
 official capacity as Secretary of Labor; UNITED
 STATES DEPARTMENT OF LABOR; and UNITED
 STATES OF AMERICA,

                               Defendants,

                       and

 LITTLE SISTERS OF THE POOR SAINTS PETER
 AND PAUL HOME,

                               Intervenor-Defendant.


                                  JOINT STATUS REPORT

       The parties in the above matter respectfully submit this joint status report and proposal

for governing future proceedings in this case. On July 8, 2020, the Supreme Court issued a

decision reversing the Court of Appeals’ decision upholding this Court’s entry of a preliminary

injunction, and remanded the case to the Court of Appeals for further proceedings. On August

20, 2020, the Court of Appeals, consistent with the Supreme Court’s decision, entered judgment
         Case 2:17-cv-04540-WB Document 250 Filed 08/27/20 Page 2 of 4




vacating this Court’s grant of a preliminary injunction and remanded the matter to this Court for

further proceedings.

       The parties had previously submitted summary judgment motions, and those motions

were fully briefed prior to July 31, 2019, when this Court stayed the case. In light of the Supreme

Court’s decision, however, the parties jointly propose that they be permitted to file new summary

judgment motions and briefs, consistent with the schedule below, that will take into account the

effects of the Supreme Court’s decision. The prior motions could be denied as moot.

       The parties have further agreed that Plaintiffs will not argue that, by agreeing to proceed

via new summary judgment briefs rather than supplemental briefs, Defendants or Intervenors

have conceded that Plaintiffs can raise new arguments not raised in the currently pending

summary judgment motions. Plaintiffs intend to argue that it is appropriate for the parties to raise

new arguments in light of the Supreme Court’s decision, but agree not to argue that Defendants

or Intervenors have conceded that they may do so by agreeing to the submission of new briefs.

       The parties respectfully propose the following briefing schedule:

       September 29: Plaintiffs file a motion for summary judgment and opening brief [45
       pages]
       October 23: Defendants and Intervenor each file a cross-motion for summary judgment
       and a combined opening brief and opposition to Plaintiffs’ motion [45 pages each]
       November 13: Plaintiffs file a combined reply in support of their motion and opposition
       to Defendants’ and Intervenor’s motions [35 pages]
       November 24: Defendants and Intervenor each file a reply in support of their motion [15
       pages each]
Finally, the parties respectfully request that they be permitted to dispense with the filing of any

additional separate statements of facts, as required by the Court’s policies and procedures.




                                                  2
        Case 2:17-cv-04540-WB Document 250 Filed 08/27/20 Page 3 of 4




August 27, 2020                            Respectfully Submitted,

GURBIR S. GREWAL                           JOSH SHAPIRO
Attorney General                           Attorney General
State of New Jersey                        Commonwealth of Pennsylvania

/s Melissa Medoway                         /s Michael J. Fischer
MELISSA MEDOWAY                            MICHAEL J. FISCHER
ELSPETH FAIMAN HANS                        Chief Deputy Attorney General
Deputy Attorneys General                   AIMEE D. THOMSON
                                           JACOB B. BOYER
New Jersey Attorney General’s Office       Deputy Attorneys General
Richard J. Hughes Justice Complex
25 Market Street                           Office of Attorney General
Trenton, NJ 08625                          1600 Arch Street
(609) 376-3235                             Suite 300
melissa.medoway@njoag.gov                  Philadelphia, PA 19103
                                           (215) 560-2171
                                           mfischer@attorneygeneral.gov
Attorneys for Plaintiff
State of New Jersey                        Attorneys for Plaintiff
                                           Commonwealth of Pennsylvania

                                       DAVID MORRELL
                                       Deputy Assistant Attorney General

                                       MICHELLE R. BENNETT
                                       Assistant Director, Federal Programs
                                       Branch

                                        /s/ Justin M. Sandberg
                                       JUSTIN M. SANDBERG (Il. Bar No.
                                       6278377)
                                       Senior Trial Counsel
                                       MICHAEL GERARDI
                                       CHRISTOPHER R. HEALY
                                       REBECCA M. KOPPLIN
                                       DANIEL RIESS
                                       Trial Attorneys
                                       U.S. Dep’t of Justice, Civil Div., Federal
                                       Programs Branch
                                       1100 L Street, NW
                                       Washington, D.C. 20001
                                       (202) 514-5838
                                       Justin.Sandberg@usdoj.gov
                                       Attorneys for Federal Defendants




                                       3
Case 2:17-cv-04540-WB Document 250 Filed 08/27/20 Page 4 of 4




                             /s/ Mark Rienzi
                             Mark Rienzi, pro hac vice
                             Lori Windham, pro hac vice
                             Eric Rassbach, pro hac vice
                             Diana Verm, pro hac vice
                             The Becket Fund for Religious Liberty
                             1200 New Hampshire Ave. NW, Suite 700
                             Washington, DC 20036
                             Telephone: (202) 955-0095
                             Facsimile: (202) 955-0090
                             Attorneys for Intervenor




                              4
